                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Chantee Bond,                                  )
                                              )
        Plaintiff,                            )
                                              )          Civil Action No. 0: 18-2674-RMG
        vs.                                   )
                                              )
Andrew Saul, Commissioner                     )
of Social Security,                           )          ORDER
                                              )
        Defendant.                            )


       Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the final decision of the Commissioner of Social Security denying her claim for Disability

Insurance Benefits ("DIB") and Supplemental Security Income ("SSI"). In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02 DSC, this matter was referred to a United States

Magistrate Judge for pre-trial handling. The Commissioner moved to have the agency decision

reversed and remanded for further administrative processing. (Dkt. No. 11 ). Thereafter, the

Magistrate Judge issued a Report and Recommendation ("R & R") on August 2, 2019,

recommending that this matter be reversed and remanded for further administrative proceedings

to address issues raised by the recent decision of Thomas v. Berryhill, 916 F .3d 307, 314 (4th Cir.

2019). No party filed objections to the R & R.

                                         Legal Standard

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. See Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de


                                                   -1-
nova determination of those portions of the R & R to which specific objection is made. The

Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge. See 28 U.S .C. § 636(b)(l).

         The role of the federal judiciary in the administrative scheme established by the Social

Security Act is a limited one. The Act provides that the "findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive." 42 U.S.C.

§ 405(g). "Substantial evidence has been defined innumerable times as more than a scintilla, but

less than preponderance." Thomas v. Celebrezze, 331F.2d541 , 543 (4th Cir. 1964). This

standard precludes de nova review of the factual circumstances that substitutes the Court's

findings of fact for those of the Commissioner. See Vitek v. Finch, 438 F.2d 1157 (4th Cir.

1971).

         Although the federal court' s review role is a limited one, "it does not follow, however,

that the findings of the administrative agency are to be mechanically accepted. The statutorily

granted right of review contemplates more than an uncritical rubber stamping of the

administrative action. " Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). Further, the

Commissioner' s findings of fact are not binding if they were based upon the application of an

improper legal standard. See Coffman v. Bowen, 829 F.2d 514, 519 (4th Cir. 1987).

         The Commissioner, in passing upon an application for disability benefits, is required to

undertake a five-step sequential process. At Step One, the Commissioner must determine

whether the claimant is engaged in substantial gainful work. If the claimant is not engaged in

substantial gainful employment, the Commissioner proceeds to Step Two, which involves a

determination whether the claimant has a "severe medically determinable physical or mental


                                                 -2-
impairment." If the claimant has one or more severe impairments, the Commissioner proceeds to

Step Three, which involves a determination whether any impairment satisfies one of the

designated list of impairments that would automatically render the claimant disabled. Where a

claimant does not satisfy one of the listed disabling impairments, the Commissioner must

proceed to Step Four, which involves a determination of the claimant' s RFC. Once the RFC is

determined, the Commissioner proceeds to Step Five to determine if jobs exist in significant

numbers in the national economy that the claimant can perform in light of her RFC. 20 C.F.R. §

404.1520(a)(4). The claimant carries the burden of establishing the requirements of Steps One

through Step Four, but at Step Five the burden shifts to the Commissioner. If the Commissioner

fails to carry her burden at Step Five, the claimant is entitled to a finding of disability as a matter

of law. See Pearson v. Colvin, 810 F .3d 204, 209-10 (4th Cir. 2015).

       Under the regulations of the Social Security Administration, the Commissioner is

obligated to consider all medical evidence and the opinions of all medical sources, including

treating physicians. 20 C.F.R. § 404.1527(b). This includes the duty to "evaluate every medical

opinion we receive." Id. § 404.1527(c). Under what is commonly referred to as the Treating

Physician Rule, the Commissioner is required to give special consideration to the opinions of

treating physicians of the claimant, based on the view that "these sources are likely to be the

medical professionals most able to provide a detailed, longitudinal picture of [the claimant's]

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot

be obtained from objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations." Id. § 404.1527(c)(2). Under some

circumstances, the opinions of the treating physicians are to be accorded controlling weight.


                                                  -3-
Even where the opinions of the treating physicians of the claimant are not accorded controlling

weight, the Commissioner is obligated to weigh those opinions in light of a broad range of

factors , including the examining relationship, the treatment relationship, length of treatment,

nature and extent of the treatment relationship, supportability of the opinions in the medical

record, consistency, and whether the treating physician was a specialist. Id. §§ 404.1527( c)(1 )-

(5). The Commissioner is obligated to weigh the findings and opinions of treating physicians

and to give "good reasons" in the written decision for the weight given to a treating source ' s

opinions. SSR 96-2P, 61 Fed. Reg. 34490, 34492 (July 2, 1996). Further, all medical opinions

must be weighed under the standards of the Treating Physician Rule, including the opinions of

non-treating and non-examining physicians. 20 C.F.R. § 404.1527(c), (e)(l)(ii).

       In recent years, an issue has arisen concerning whether a claimant's RFC limited to

"simple instructions" is consistent with jobs that have a Reasoning Level of 2. Under the

Dictionary of Occupational Titles, a position with a Reasoning Level of 2 requires the ability to

"apply commonsense understanding to carry out detailed but uninvolved written or oral

instructions." Dictionary of Occupational Titles, Appendix C, 1991 WL 688702 (emphasis

added). A position with a Reasoning Level 1 requires the ability to "apply commonsense

understanding to carry out simple one- or two-step instructions." Id. (emphasis added). This

issue was addressed in Thomas v. Berryhill, 916 F.3d 307, 313 -14 (4th Cir. 2019), which found

that a RFC limited to "short, simple instructions" was in "apparent conflict" with a Reasoning

Level 2 position. The Fourth Circuit concluded that since there might be circumstances where

"short, simple instructions" might still fall with a Reasoning Level 2 position, it was unwilling to

create a "categorical rule" that all such limitations required only Reasoning Level 1 positions.


                                                 -4-
Instead, the Fourth Circuit required under the facts of Thomas that the decision be reversed and

remanded to the agency to address this "apparent conflict." Id. at 314.

                                              Discussion

        Plaintiffs application for disability benefits has a protracted history. Plaintiff first filed

for benefits on September 29, 2009. This Court reversed the Commissioner' s first decision in

this matter on February 14, 2014 and remanded the case for further administrative action. (Dkt.

No. 9-2). Plaintiff then experienced four more years of delay before then matter returned to the

District Court on an appeal from a second denial of disability benefits. In total, this application is

now approaching a decade of administrative and judicial processing. The Commissioner now

requests still another remand for further administrative processing.

        The Magistrate Judge is certainly correct that there is an apparent conflict in the

testimony of the Vocational Expert and the DOT. The Vocational Expert identified three

different jobs which Plaintiff was reportedly qualified to perform notwithstanding her severe

impairments of schizophrenia and depression. Each of these positions has a Reasoning Level of

2. In this case, the Plaintiffs RFC was even more restrictive than in Thomas, limiting Plaintiff

to "work requiring only understanding, remembering, and carrying out simple instructions." Tr.

524. Thus, according to the Plaintiffs RFC, she is limited to performing only jobs with "simple

instructions" that she can (a) understand; (b) remember; and (c) carry out.

       At Step Five of the sequential process, the Commissioner carries the burden of

establishing that there are sufficient jobs in the national marketplace in which Plaintiff is able to

perform in light of her RFC. In other words, is the Plaintiff, with her documented mental

impairments, capable of performing jobs at Reasoning Level 2, which require the capacity to


                                                  -5-
follow "detailed but uninvolved written or oral instructions?" If there is not substantial evidence

in the record to support a finding that Plaintiff is capable of following detailed instructions, the

Commissioner would not be able to carry his burden at Step Five, and Plaintiff would be entitled

to a finding of disability as a matter of law.

        This issue is complicated by the fact that the Administrative Law Judge ("ALJ") rejected

the opinions of Plaintiffs two treating psychiatrists (Dr. Kellie Bishop and Dr. Richard Ford) and

one consulting psychologist (Dr. Scott Shaffer), contending that their opinions that Plaintiffs

significant mental impairments made her incapable of sustaining full time work were inconsistent

with their treatment records. Tr. 529-531. A review of the records of these treating and

consulting physicians indicates, however, that their opinions are well supported by their

treatment records and the ALJ' s finding to the contrary is not supported by substantial evidence.

       Dr. Bishop, a psychiatrist, treated Plaintiff for several years. Dr. Bishop opined that

Plaintiffs cognitive difficulties and mental illness would make it difficult for her to sustain

employment. The ALJ gave "limited weight" to Dr. Bishop's opinions because they were

allegedly inconsistent with her treatment notes indicating only moderate problems and

improvement with treatment. Tr. 530. A review of Dr. Bishop's notes reveals a consistent

concern with delusional thinking, paranoia, cognitive dysfunction, disorganized thoughts, and

difficulty with focusing that are fully consistent with her opinions about Plaintiffs likely

difficulty in functioning successfully in the workplace. Tr. 389, 390, 394, 417, 418, 419, 420.

While there are entries in the treatment records indicating that Plaintiffs treatment at times had

some beneficial effect, there is no indication that these serious problems of cognitive dysfunction

were in any way resolved. A finding by the ALJ that Dr. Bishop's opinions are inconsistent with


                                                 -6-
her treatment notes is not supported by substantial evidence. 1

           The ALJ similarly gave little weight to the opinions of another treating psychiatrist, Dr.

Ford, that Plaintiff would have trouble sustaining work. This was because Dr. Ford indicated in

his treatment notes that Plaintiff received benefit from her medications. Tr. 530. Dr. Ford's

treatment notes detailed Plaintiff's routine auditory hallucinations, delusional thinking, and

paranoia. These chronic symptoms of mental illness were never resolved during Dr. Ford's

treatment of the claimant. Tr. 1305-06, 1397, 1400. The fact that Plaintiff realized some limited

improvement in her symptoms is not inconsistent with Dr. Ford's conclusion that the Plaintiff's

chronic mental illness made it difficult for her to sustain full time employment. The finding by

the ALJ that Dr. Ford's opinions are inconsistent with his medical record is not supported by

                        2
substantial evidence.

       Further, the ALJ gave little weight to the opinions of a consulting psychiatrist, Dr.

Shaffer, that Plaintiff had marked limitations in her ability to function in the workplace. The

ALJ rejected Dr. Shaffer's opinion based on the assumption that the psychologist must have been

relying on the Plaintiff's own reports of vocational difficulties in reaching his opinions. The ALJ



       1
          A psychiatric consultation by another psychiatrist, Dr. Mary Hill, during an admission
to Beaufort Hospital in this same time period documented that Plaintiff's symptoms were
"consistent with a psychotic disorder" and included "eccentric behavior, unusual laughing,
inappropriate answers to questions." Tr. 486. Dr. Hill's findings and conclusions are consistent
with the opinions offered by Plaintiff's treating physicians.
       2
         The ALJ also misquotes and mischaracterizes a statement made by Dr. Ford in an
opinion letter of December 1, 2014. The ALJ contends that Dr. Ford stated that Plaintiff's
employment problems were due to '"odd thinking and confrontational stands ' rather than just her
paranoid thoughts." Tr. 530-31. Instead, Dr. Ford stated that Plaintiff's employment difficulty
"appears to be due to odd thinking and confrontational stances that Chantee takes, as a result of
paranoid thought." Tr. 1305 (emphasis added).

                                                   -7-
went on to state that "treatment notes indicate that claimant' s work related difficulties may have

been due to her inability to perform up to standards and not to her inability to get along with

others." Tr. 530. In fact, Dr. Shaffer performed a comprehensive mental status examination and

completed a Social Security form with detailed comments and explanations. Tr. 465-71. He

concluded that Plaintiff had "marked" limitations in the ability to make judgments on complex

work related decisions and would likely be unable to carry out complex instructions. Tr. 469.

The suggestion by the ALJ that Dr. Shaffer was somehow duped by Plaintiff into believing she

had significant mental impairments when she really did not seems to fall into the category of rank

speculation and does not constitute a "good reason" to reject Dr. Shaffer's opinions.

       The ALJ also reviewed the opinions of another consulting psychologist, Dr. Spivey, and

gave "significant weight" to his opinions, despite the fact that many of those opinions were

largely consistent with the opinions of Drs. Bishop, Ford and Shaffer. Tr. 531 . Indeed, a review

of Dr. Spivey' s consultant' s report details "attention/concentration problems," "auditory

hallucinations in which she hears voices," "paranoid delusions," "cognitive difficulties,"

"impairment in her short-term auditory memory functioning," and poor "insight and judgment"

based upon psychosis. Tr. 1337-38. He also observed that Plaintiff "may display difficulty

understanding complex instructions and performing complex tasks in the workplace." Tr. 1339.

Dr. Spivey rated Plaintiff with a GAF score of 50 at the time of her assessment and over the prior

twelve months. Tr. 1338. According to the Diagnostic and Statistical Manual of Mental

Disorders ("DSM-IV") a GAF score of 50 indicates "serious impairment in social, occupational

or school functioning" (e.g . ... unable to keep a job)." DSM-IV at 32 (American Psychiatric

Association 1994).


                                                -8-
        The ALJ repeatedly references the fact that the ultimate decision on disability is reserved

to the Commissioner, suggesting that opinions by treating physicians that Plaintiff would likely

experience trouble sustaining work is not proper opinion evidence. Although the ALJ is correct

that the decision regarding whether a claimant is disabled is reserved for the Commissioner a
                                                                                             '
treating or consulting physician can offer medical opinions concerning whether a claimant's

mental illness and impairments would likely affect her ability to sustain work and perform

essential job functions . The ALJ cannot simply disregard such opinions as a comment on the

ultimate issue.

       The administrative record also contains assessments by non-treating and non-examining

psychologists who performed in-house reviews for the Social Security Administration based

upon their review of the medical chart of Plaintiff. These chart reviewers are accorded the least

weight under the Treating Physician Rule, recognizing the greater value of the opinions of

medical professionals who have examined and treated the claimant. Two of these chart

reviewers, Dr. Lisa Varner and Dr. Olin Hamrick, conducted their reviews in early- to mid-2010

and did not have access to the full records of the treating and consulting physicians described

above. Each of these chart reviewers concluded Plaintiff had no severe impairments, a finding

inconsistent with the conclusions of the ALJ that Plaintiff had severe impairments of

schizophrenia and depression. Tr. 303-315, 402-14. The ALJ accorded "little weight" to these

opinions. Tr. 529.

       The record also contains chart reviews performed by Dr. Lisa Clausen in December 2012

and another performed by Dr. Hamrick in 2013. These reviews recognized that due to Plaintiff's

mental impairments she had limitations with "understanding and memory," which allowed her to


                                                -9-
carry out "very short and simple instructions" but affected her ability to "understand and

remember detailed instructions." Tr. 773 , 808. The ALJ gave "great weight" to these opinions.

Tr. 529.

        In sum, the administrative record contains multiple assessments by treating and

consulting mental health professionals indicating that Plaintiff suffers from significant cognitive

impairments and chronic mental illness, which these providers have concluded significantly

impairs the claimant' s ability to function in the workplace. These include impairments in

ordered thinking, functioning memory, and concentration. These specialist physicians also

consistently found that Plaintiff has a limited capacity to handle anything beyond simple

instructions. The in-house evaluations by Drs. Hamrick and Clausen similarly found limitations

in the ability to remember and understand detailed instructions. The ALJ incorporated these

findings into his RFC, limiting Plaintiff to work "requiring only understanding, remembering,

and carrying out simple instructions." Based on the full record in this matter, there is not

substantial evidence in the record to support a finding that Plaintiff is capable of performing a job

that requires her to understand and follow detailed instructions, essential elements of a Reasoning

Level 2 position and her RFC. Consequently, the Commissioner would not be able on remand to

carry his burden of demonstrating that Plaintiff has the RFC to perform a Reasoning Level 2

position, making a remand for further administrative processing a needless act of futility.

                                               Remedy

        This Court' s general practice is to remand decisions to the Commissioner for

further administrative action, but it is well settled that the District Court has the authority to

award benefits. 42 U.S.C. § 405(g). An award of benefits by the District Court is appropriate


                                                  -10-
where the record is fully developed and it is clear the Commissioner would be required to award

benefits on remand. Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004); Holohan v.

Massanari, 346 F.3d 1195, 1210 (9th Cir. 2001); Williams v. Comm 'r of Soc. Sec., 104 F. Supp.

2d 719, 721 (E.D. Mich. 2000). This is particularly true where there has been a significant lapse

of time in the administrative processing of the claim. Holohan, 246 F.3d at 1210; Podedworny v.

Harris, 745 F.2d 210, 223 (3th Cir. 1984). This application for disability benefits was first

submitted on September 29, 2009, nearly a decade ago. The time to award Plaintiff the benefits

she is entitled has now arrived.

                                            Conclusion

       Based on the foregoing, the Court hereby reverses the decision of the Commissioner

pursuant to Sentence Four of 42 U.S.C. § 405(g) and remands the matter to the agency with
                                                                                   3
instructions to award benefits from Plaintiffs onset date of September 29, 2009.

        AND IT IS SO ORDERED.




                                                       Richard Mark Ge
                                                       United States District Judge



August  <i, 2019
Charleston, South Carolina




        3Multiple health care providers questioned whether Plaintiff had the mental capacity to
manage her own funds. This matter should be promptly and appropriately addressed by the
agency prior to the award of benefits.

                                                -11-
